—Appeal from a judgment of the County Court of Schoharie County (Lamont, J.), rendered November 18, 1992, convicting defendant upon his plea of guilty of the crime of rape in the second degree.
Defendant, a male in his 30s, contends that his sentence of 2 Vs to 7 years’ imprisonment for engaging in sexual intercourse with an 11-year-old girl is harsh and excessive. While defendant argues that the fact he came from a broken home and was placed in foster care when he was young should call for special leniency in his case, there is nothing in the record that convinces this Court that defendant should not be held accountable for his actions. County Court had all of the relevant information before it when it imposed sentence and we find no reason to disturb that determination.
Cardona, P. J., Mercure, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.